Title: To James Madison from William Jarvis, 23 April 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Boston 23 April 1802
					
					I had the honor to address you on the 8th. Inst with a postscript of the 9th. inclosing the 

Bond required. Two or three days after, a Gentleman acquainted me that he thought it probable he 

should send a Vessel to Bordeaux, in which case I could have a passage. This he has finally 

concluded to do & I expect she will sail in ten days. It has induced me to relinquish my design of 

going to New York for a passage, as there was no certainty of my being able to obtain one, after I 

got there, & had it been certain, I am inclined to think Sir the route by Bordeaux will be full as 

expeditious as even to go direct from New York, as by this way the quarantine will be avoided, 

which it is probable will be more rigorously enforced as the summer approaches. As Vessels are 

pretty constantly running between Bordeaux & Lisbon in a time of Peace, I think the chance is much 

in favour of my getting a passage shortly after my arrival; if I cannot, I shall leave my baggage to be 

forwarded by Water & proceed on by land. I hope Sir this will meet your approbation. By a Vessel 

that left Lisbon the 13th. March I learn generally that the Portugueze Court seem to have no fixed 

principle relative to the Quarantine, some Vessels being admitted to an entry in 12 or 15 days 

others are obliged to lay 20, 30 & even 40 days, but those with the Spanish Consul’s Certificate to 

the Bill of Health, or comeing from ports where the Yellow Fever has seldom prevail’d are the most 

favoured, from which it should seem that they are unacquainted with the History of the disorder in 

the U.S. as I beleive there are no instances of its makeing its appearance before the month of July. 

But the idea that the Certificate of a Foreign Agent resideing in our Country, should have more 

weight with any other Nation beside his own, than is given to Certificates of our Public Officers 

appears to me somewhat degradeing, & how far the prejudices of a people who think, that but 

little faith can be given to those out of the pale of the Catholic Church, ought to be submitted to 

for
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
